Citation Nr: 0918649	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to initial compensable rating for lichen simplex 
chronicus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to April 
1979.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for the 
Veteran's lichen simplex chronicus.  The RO assigned a 
noncompensable (0 percent) rating for the skin disease 
effective from July 26, 1999 or the date of receipt of the 
original claim for service connection.  The Veteran's 
disagreement with the rating assigned led to this appeal.  
See 38 C.F.R. § 20.201.  She subsequently perfected an appeal 
of the issue.  See 38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; and the RO has obtained all 
relevant evidence to the extent possible.  

2.  For the period from July 26, 1999 to July 13, 2004, the 
Veteran's service-connected lichen simplex chronicus was 
manifested by recurrent acute lesions and itching involving 
an exposed area; it was not productive of exudation or 
constant itching, extensive lesions or marked disfigurement; 
from August 30, 2002 to July 13, 2004, nor did its 
involvement more nearly approximate 20 percent of the entire 
body or 20 percent of exposed areas; the skin disease did not 
require systemic therapy or intensive light therapy. 

3.  For the period beginning July 14, 2004, the Veteran's 
lichen simplex chronicus has been essentially quiescent; 
examinations have shown residual areas of hyperpigmentation 
of less than one percent of her body; no active lesions or 
evidence of itching of an exposed area was apparent on the 
two most recent VA compensation examinations; the skin 
disease has not required systemic therapy, to include 
corticosteroids or other immunosuppressive drugs or intensive 
light therapy.  



CONCLUSIONS OF LAW

1.  For the period from July 26, 1999 to July 13, 2004, the 
criteria for an initial rating of 10 percent, but no more 
than 10 percent, for lichen simplex chronicus have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.118, Diagnostic 
Code 7806 (2002); Diagnostic Code 7822 (2004).  

2.  For the period beginning July 14, 2004, the criteria for 
an initial or staged compensable rating for lichen simplex 
chronicus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.16, 4.118, Diagnostic Code 7806, 7822 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
VCAA notification letters in February 2004 and in August 
2006, which informed her about the information and evidence 
not of record that is necessary to substantiate her claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  

Additionally, the August 2006 VCAA letter provided notice 
regarding the establishment of a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This letter listed types of evidence that 
the Veteran should tell VA about or give to VA that may 
affect how VA assigned the disability evaluation, including 
information about on-going treatment records; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the Veteran.  The letter also 
informed the Veteran that when a disability is service 
connected a disability rating is assigned and that, depending 
on the disability involved, VA assigns a rating from 0 to 100 
percent, and that VA uses a schedule for evaluating 
disabilities.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2006 VCAA letter was issued after the rating decision 
on appeal; thus, this notice was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
In this case, the timing error with respect to the notice 
requirements noted above is harmless error.  The AMC cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
December 2006 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
As the supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  

The Board further notes that, in a claim for increase, the 
VCAA notice requirements are the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Also, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the VA must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

However, in this case, since the claim for initial 
compensable rating for the Veteran's skin disorder is a 
downstream issue from that of service connection, and proper 
VCAA notice was provided regarding the claim for service 
connection, Vazquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also finds that all necessary assistance has been 
provided to the Veteran to the extent possible.  In February 
2004, the Board remanded the claim for service connection for 
a skin disease (that was subsequently granted) for private 
medical records of a doctor who the Veteran claimed had 
treated her skin disorder.  Later that month, the Board 
requested the release of the private medical records, but the 
Veteran did not return VA Form 21-4142, Authorization and 
Consent to Release Information.  The duty to assist is a two-
way street; the Veteran was given ample opportunity to 
respond and did not.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  
   
The evidence of record includes VA medical records, including 
VA skin examinations performed in July 2004 and July 2006.  
After a review of this evidence, the Board finds that it 
provides adequate findings upon which to rate the Veteran's 
skin disease.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim for 
increased rating at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has challenged the initial disability rating 
assigned the skin disorder by seeking appellate review of the 
RO's initial evaluation because of her dissatisfaction with 
it as being too low.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (noting distinction between claims stemming 
from an original rating versus increased rating); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) 
(discussing aspects of a claim for increased disability 
rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

During the period of time at issue here, VA modified the 
rating criteria applicable to the evaluation of skin 
disabilities.  See 67 Fed. Reg. 49,590 (July 31, 2002), 
effective August 30, 2002.  Because these changes occurred 
while this appeal was pending, the Board must consider the 
new, as well as the former, criteria.  

With respect to the change in the criteria for rating skin 
diseases, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating skin disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
Veteran's service-connected skin disorder under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The period of time at issue in this case is dated from July 
26, 1999.  Prior to the most recent changes to the criteria 
for rating skin diseases, effective August 30, 2002, there 
was no rating criteria (diagnostic code or DC) directly on 
point for lichen planus.  The Veteran's skin rash was rated 
by analogy under DC 7806, located in 38 C.F.R. § 4.118, which 
provides rating criteria for dermatitis or eczema.  Although 
the Veteran has not been specifically diagnosed as having 
dermatitis or eczema, the Board concurs with the RO in 
finding these skin conditions have the symptomatology most 
closely analogous to the service-connected lichen simplex 
chronicus during the initial period of time at issue.  See 
38 C.F.R. § 4.20.  

Under the former version of DC 7806, a noncompensable rating 
is warranted for eczema with slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area.  
A 10 percent rating is warranted when there is exfoliation, 
with exudation or itching that involves an exposed surface or 
extensive area.  A 30 percent rating is warranted with 
exudation or itching constant, extensive lesion or marked 
disfigurement.  A 50 percent rating is assigned when there is 
ulceration, extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the eczema is exceptionally 
repugnant.  See DC 7806, 38 C.F.R. § 4.118 (2002).

The current version of DC 7806 provides that dermatitis or 
eczema that involves less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and; no 
more than topical therapy is required during the past 12-
month period, is rated noncompensably (0 percent) disabling.  
Dermatitis or eczema that involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, is 
rated 10 percent disabling.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, is rated 30 
percent disabling.  Dermatitis or eczema that involves more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, is rated 60 percent disabling.  38 C.F.R. § 4.118 
(2008).

The revised criteria for rating skin diseases, effective 
August 30, 2002, include DC 7822, which provides that if more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is warranted.  20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period, is rated 30 percent.  At least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period is 
rated 10 percent.  Less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month 
period, is rated zero percent.  38 C.F.R. § 4.118 (2004, 
2008).  

Factual Background

The Veteran contends, in essence, that her skin disease 
warrants a compensable rating.  

The Veteran was treated for a rash on her chest, arms, neck, 
and back in April 1978 while on active duty; later that month 
she was treated for a scaly rash under her arms.  In February 
1979 she complained of a rash on her legs and stomach, but 
there was no evidence of inflammation.  

The initial rating decision in November 1999 denied the 
Veteran's original claim for service connection for a skin 
rash.  She appealed that decision in April 2002 and underwent 
a VA examination in December 2002.  The examiner found two 
areas of eruption; the first was two inches above her right 
ankle, and the second was just below the knee on the 
posterior aspect of her right calf.  Both areas had slight 
vesticulation and thickening.  On the eruption above her 
right ankle there was superficial ulceration with surrounding 
scaling, but the area below her knee did not have ulceration 
or scaling.  It was also noted that these skin lesions were 
manifested by local itching.  The examiner stated that these 
eruptions could be caused by contact dermatitis and/or 
exacerbations in association with variations in her mental 
state, but the examiner did not think they were expressions 
of the Veteran's contact dermatitis in service.  

Following the Board's February 2004 remand of her claim for 
service connection for her skin disorder, the Veteran 
underwent another VA examination on July 14, 2004.  In the 
July 2004 VA skin examination, the Veteran had several 
irregular areas of hyperpigmentation measuring between one-
half to two centimeters on her right metatarsal arch, left 
thigh, and left forearm, which were most likely due to lichen 
simplex chronicus.  The examiner found no significant lesions 
on her face, neck, chest, or abdomen, and there was no 
peeling, crusting, or inflammation.  There was also no 
significant scarring or disfigurement.  The percentage of 
exposed are of her body affected by hyperpigmentation was 
less than one percent.  Also, the percentage of her entire 
body affected was less than one percent.  There were neither 
exposed nor unexposed lesions.  

The July 2004 VA examiner made no diagnosis, because there 
was no acute skin condition present, only residual changes in 
pigmentation.  The examiner explained that it would be 
difficult to establish a definite diagnosis of the Veteran's 
skin problems unless she was having an acute rash, but the 
examiner found no evidence of a recent rash.  Additionally, 
the Veteran complained of severe itching when she had an 
acute rash.  However, the examiner found that it was as 
likely as not that her chronic recurrent condition was lichen 
simplex chronicus, intermittent, associated with pruritus, 
which responded to Hydrocortisone therapy with only a few 
areas of hyperpigmentation.  The examiner stated that it was 
as likely as not that this condition had its onset in 
service.  The March 2005 rating decision granted service 
connection for the Veteran's skin disorder effective July 26, 
1999, the date she first claimed service connection.  

Subsequent to her March 2006 substantive appeal in which she 
stated that her skin disorder had worsened, the Veteran 
underwent another VA skin examination in July 2006.  The 
examiner found no lesions on her body, face, neck, or hands.  
The examiner found several small areas of hyperpigmentation 
on various limbs, including one and a half centimeter areas 
on the right calf and left leg and a one centimeter area on 
the left forearm.  On the lateral border of the left foot 
there were two scaly areas of hyperpigmented skin; one was 
one centimeter and the other was two centimeters.  On the 
inner side of the right foot there were two half centimeter 
areas.  There was no redness, tenderness, swelling, erosions, 
ulcerations, peeling, or crusting.  The examiner concluded 
that the hyperpigmented skin with slight scaling was more 
likely than not due to lichen simplex chronicus.  It involved 
the limbs in only a few small areas, and it was caused by 
continual rubbing and scratching because of the itching that 
preceded the lesions, which reportedly occurred approximately 
every six weeks, as explained by the Veteran.  The percentage 
of exposed skin was zero percent, and the percentage of the 
entire body affected by hyperpigmentation was one percent.  
There were no significant areas of scarring.  

Analysis

In weighing the Veteran's testimony and statements and VA 
examinations of record, the Board concludes that an initial 
10 percent rating for the Veteran's service-connected lichen 
simplex chronicus is warranted prior to July 14, 2004.  
38 C.F.R. § 4.118, DC 7806 (2002), DC 7822 (2004).  Under the 
former version of DC 7806 that was in effect prior to August 
30, 2002, but applicable here as the Veteran filed her 
current claim prior to that date, a 10 percent rating is 
warranted for exfoliation, exudation or itching, that 
involves an exposed surface or extensive area.  In the 
December 2002 VA examination, the examiner found that the 
Veteran had eruptions on her lower right leg, one above her 
ankle and the other below her knee.  The examiner also found 
evidence of itching as well as thickening of the skin.  The 
lower leg is an exposed area, particularly if the Veteran 
wears a skirt or dress.  Therefore, the evidence of record 
supports a finding that the Veteran has a skin disorder, 
manifested by itching and involvement of an exposed area.  
Accordingly, a 10 percent rating for the Veteran's service-
connected skin disorder is warranted prior to July 14, 2004.

However, the Veteran's VA skin examination on July 14, 2004 
showed no acute lesions or evidence of a recent rash.  The 
Veteran had several irregular areas of hyperpigmentation on 
her right arch, left thigh, and left forearm, and she 
complained of severe itching when she has an acute rash.  The 
examiner stated that the current findings appeared to be of 
only minor significance.  Since she had neither current 
lesions nor evidence of a recent rash at the time of this 
examination, she does not meet the criteria for a compensable 
rating under either the old or revised DC 7806 or under DC 
7822.  She did not complain of current itching, and the 
examiner found that the area of the body affected by the 
hyperpigmentation, including any exposed areas, was less than 
one percent.  

The July 2006 VA skin examination showed results similar to 
the July 2004 examination.  The Veteran still had 
hyperpigmented areas on her right calf and left forearm, and 
she had additional hyperpigmented areas on her left leg and 
both feet.  Scaling was only associated with the 
hyperpigmented areas on her feet, which are not considered an 
exposed area.  She did not qualify for a compensable rating 
under the old DC 7806, because she did not have symptoms of 
itching or lesions on any exposed areas.  She also did not 
qualify for a compensable rating under the current DC 7806, 
because there was no exposed skin affected and only one 
percent of her entire body was affected by hyperpigmentation.  
There is no evidence that the service-connected lichen 
simplex chronicus required more than the use of topical 
corticosteroids and oral antihistamine therapy.  There is no 
medical evidence that the service-connected lichen simplex 
chronicus of the skin ever required systemic therapy such as 
corticosteroids or other immuno-suppressive drugs.  38 C.F.R. 
§ 4.118, Diagnostic Code 7822.

As the record contains the report of the December 2002 VA 
examination, which supports a 10 percent rating under the 
former DC 7806, and with consideration of Fenderson, supra, 
the Board finds that an initial 10 percent rating, but no 
more than 10 percent, for the Veteran's lichen simplex 
chronicus is warranted prior to July 14, 2004.  As the 
criteria for a 10 percent rating are not shown in the July 
14, 2004 VA examination or subsequent examination, 
entitlement to an initial or staged compensable rating for 
the period beginning July 14, 2004 is not warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  There has been no showing by the Veteran that her 
service-connected skin disorder has necessitated frequent 
hospitalizations.  The Veteran has not submitted evidence to 
indicate marked interference with employment.  Thus, the 
criteria for submission for assignment of an extraschedular 
rating for the skin disorder pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board has considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
skin disorder for the period from July 26, 1999 to July 13, 
2004, and for a compensable rating for the period beginning 
July 14, 2004.  Under such circumstance, the benefit of the 
doubt doctrine does not apply to these aspects of the appeal.  
Id.; see also Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

For the period from July 26, 1999 to July 13, 2004, 
entitlement to initial 10 percent rating, but not more than 
10 percent, for lichen simplex chronicus is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.

For the period beginning July 14, 2004, entitlement to an 
initial or staged compensable rating for lichen simplex 
chronicus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


